UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-7413


BENJAMIN HEYWARD,

                Petitioner - Appellant,

          v.

WARDEN MCKITHER BODISON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.       Joseph F. Anderson, Jr.,
District Judge. (6:10-cv-01112-JFA)


Submitted:   February 16, 2012             Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Benjamin Heyward, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Brendan McDonald, OFFICE OF THE
ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Benjamin Heyward seeks to appeal the district court’s

order adopting the magistrate judge’s report and recommendation

and dismissing his 28 U.S.C. § 2254 (2006) petition.                                Pursuant

to Fed. R. App. P. 4(a)(1), a notice of appeal in a civil case

must be filed with the district court within thirty days after

judgment is entered.             “[T]he timely filing of a notice of appeal

in a civil case is a jurisdictional requirement.”                                 Bowles v.

Russell, 551 U.S. 205, 214 (2007).                       The district court may,

however, extend the filing time if “a party so moves no later

than   30     days    after     the    time    prescribed     by    .   .    .    Rule    4(a)

expires” and the party shows excusable neglect or good cause.

Fed. R. App. P. 4(a)(5)(A)(i)-(ii).

               Heyward filed a notice of appeal in the district court

shortly after the expiration of the appeal period but within the

excusable          neglect    period.         See    Fed.     R.    App.     P.     4(c)(1);

Houston v. Lack, 487 U.S. 266 (1988).                    In a letter accompanying

the notice of appeal, Heyward stated that his original notice of

appeal       was    returned     to    him    as    undeliverable.           We    construe

Heyward’s letter as a timely request for an extension of the

thirty-day appeal period.

               Accordingly, we remand this case to the district court

for    the    limited        purpose   of     enabling      the    court     to    determine

whether       Heyward    has     shown       excusable      neglect     or       good    cause

                                               2
warranting   an   extension   of   time   to   appeal.   The   record,   as

supplemented, will then be returned to this court for further

consideration.



                                                                 REMANDED




                                     3